DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
In response to the amendment filed 7/25/2022, claims 1, 4, 5, and 9-12 have been amended, and claim 13 is cancelled. Claims 1, 3-12 and 14-18 are pending and under examination. 
Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 7/25/2022, with respect to the rejection under 35 USC 103 of claims 1, 3, and 4 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1, 3, and 4 has been withdrawn. 
Applicant's priority arguments filed 7/25/2022 have been fully considered but they are not persuasive. In particular, Applicant attempted to cure this deficiency by filing a petition for reconsideration on 7/25/2022, which was dismissed on 9/1/2022. Applicant is encouraged to contact Examiner for any assistance if needed.
Applicant’s arguments related to the rejections under 35 USC 103 with respect to claim(s) 5-12 and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/665,221, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, ‘221 application appears to disclose unrelated inventions, i.e. matching card game method of play, and nothing to do with pre-action gaming. Nowhere in the ‘221 application’s disclosure illustrates anatomical part or body image information as claimed in claim 1. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claims 1 and 5, “display device” in claim 5, “non-virtual external body part device” in claim 14 and “feedback device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-7, 9-12, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eng, K., et al., Interactive visuo-motor therapy system for stroke rehabilitation. Med Biol Eng Comput, 2007. 9: p. in press, hereinafter Eng, in view of Snyder (U.S. Patent 9,483,622).
Regarding claim 5, Eng discloses a method of controlling a user-controllable image (Abstract), comprising: 
displaying a virtual body part to a user on a display device, wherein the user-controllable image comprises the virtual body part (FIG. 1); 
receiving a selection input from the user via an input device, wherein the selection input is associated with a selected portion of the displayed virtual body part (p. 903 teaches the distinction of paretic right limb from real left limb, suggesting that the right/left indication is selected and inputted to the system to set the distinction: “The mapping function enables a variety of control scenarios to be supported, e.g., a patient with a paretic right limb may benefit if the real left limb assists with moving the virtual right limb to enable easier task success and thus more positive reinforcement. This mapping can be seen as a generalization of mirror therapy applied to VR.”); 
receiving an action input from the user via the input device (p. 903: “The movements of the patient’s real arms are transferred to the virtual arms in real time.”); and 
displaying an action of the selected portion of the displayed virtual body part based on the action input, wherein the action input is physically non-corresponding to the displayed action and wherein the selection input and action input are a part of pre-action training of a user (p. 903: “The mapping function enables a variety of control scenarios to be supported, e.g., a patient with a paretic right limb may benefit if the real left limb assists with moving the virtual right limb to enable easier task success and thus more positive reinforcement. This mapping can be seen as a generalization of mirror therapy applied to VR.”; p. 905: “In addition to assessing patients using clinical scales, we analyzed data collected from our therapy system to determine its potential for use as a simultaneous therapy and assessment tool.”).
Eng does not explicitly disclose that the selection input being associated with a selected portion comprises the selection input selecting the selected portion of the displayed virtual body part.
Snyder teaches medical visualization system and method (Abstract) comprising the selection input being associated with a selected portion comprises the selection input selecting the selected portion of the displayed virtual body part (FIG. 6B; col. 2, ll. 53-56: “Referring to FIG. 6B, when the user selects an area, region, or part of the virtual body, the display page is refreshed to identify the selected area, region, or part (e.g., “right wrist”).”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Eng by adding the virtual model selection features as taught in Snyder in order “to allow the user to more clearly identify the area of pain he or she is experiencing.” (col. 2, ll. 47-49 of Snyder).

Regarding claim 6, Eng further discloses that the at least a part of pre-action training a user comprises a pre-action exercise game (p. 902: “Our therapy system (Fig. 1) is based on the Torque multiuser 3D gaming environment (GarageGames, Oregon, USA).”; p. 905: “In addition to assessing patients using clinical scales, we analyzed data collected from our therapy system to determine its potential for use as a simultaneous therapy and assessment tool.”).

Regarding claim 7, Eng further discloses measuring one or more of a neurological, skeletomuscular, or biochemical response of the user based on the action input (FIGs. 3-5).

Regarding claim 9, Eng further discloses comparing the neurological response to a stored neurological characteristic value to obtain a response comparison; and altering one or more subsequent pre-action training activities based on the response comparison (FIG. 5; p. 905: “In Fig. 5 the improvement in performance can be seen of a sample patient over multiple sessions, with the difficulty (speed, rate of ball appearance) increasing over the course of treatment while the overall score remains constant.”).

Regarding claim 10, Eng further discloses that the stored neurological characteristic value is obtained by measuring one or more baseline neurological characteristics (FIGs. 3-5).

Regarding claim 11, Eng further discloses that the stored neurological characteristic value is obtained from one or more previously measured neurological responses (FIG. 5; p. 905: “In Fig. 5 the improvement in performance can be seen of a sample patient over multiple sessions, with the difficulty (speed, rate of ball appearance) increasing over the course of treatment while the overall score remains constant.”).

Regarding claim 12, Eng further discloses comparing the neurological response to a stored response to obtain a response comparison; and diagnosing a medical condition based on the response comparison (FIG. 5; p. 905: “In Fig. 5 the improvement in performance can be seen of a sample patient over multiple sessions, with the difficulty (speed, rate of ball appearance) increasing over the course of treatment while the overall score remains constant.”).

Regarding claim 14, Eng further discloses that displaying the action comprises: transmitting a control signal based on one or more of the selection input and the action input to at least one non-virtual external body part device; and causing the at least one non-virtual external body part device to move based on the control signal (p. 903: “The mapping function enables a variety of control scenarios to be supported, e.g., a patient with a paretic right limb may benefit if the real left limb assists with moving the virtual right limb to enable easier task success and thus more positive reinforcement. This mapping can be seen as a generalization of mirror therapy applied to VR.”;).

Regarding claim 15, Eng further discloses that the at least one non-virtual external body part device is affixed to the user (3D compasses and data gloves in FIG. 1; p. 902: “we are using 3D digital compasses (Honeywell) for arm position input”).

Regarding claim 16, Eng further discloses that displaying the action comprises: transmitting a control signal based on one or more of the selection input and the action input to a feedback device; and causing the feedback device to provide feedback to the user based on the control signal (FIG. 1; p. 902: “an 80 cm wide-screen LCD television for audio–visual output”).

Regarding claim 17, Eng further discloses displaying a demonstrative action of the virtual body part to the user (FIG. 1; p. 902: “an 80 cm wide-screen LCD television for audio–visual output”).

Regarding claim 18, Eng further discloses that the user interacts with the demonstrative action and wherein the input comprises and attempt by the user mimic the demonstrative action, and wherein the demonstrative action is displayed as a ghost action (FIG. 1; p. 903: “The patient is seated in a normal chair or wheelchair at a table facing a monitor, with their arms on the table in front of them (Fig. 1). The image on the monitor shows two arms in the same orientation and relative position, resting on a flat surface representing the table. The movements of the patient’s real arms are transferred to the virtual arms in real time. This close correspondence between the real and virtual arms in terms of position, relative orientation and movement is designed to optimally stimulate the patient to treat the virtual arms as their own during the therapy session. To reinforce the illusion of ownership, the color of the sleeves on the virtual arms can be set to match the clothes that the patient is wearing.”). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eng in view of Snyder as applied in claim 7, and further in view of Molyneaux et al (U.S. Patent Application Publication 2013/0342527), hereinafter Molyneaux.
Regarding claim 8, Eng does not explicitly disclose that the measuring utilizes one or more imaging technologies.
Molyneaux teaches an avatar construction using depth camera (Abstract) comprising the measuring utilizes one or more imaging technologies (¶0021: “The user-input device also includes a color camera 28 configured to acquire a color image of at least the subject's face.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Eng by adding the virtual model construction features as taught in Molyneaux in order to provide “life-like skin color and skin texture.” (¶0019 of Molyneaux).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715